

Exhibit 10.2


AGREEMENT FOR THE PURCHASE
AND SALE OF REAL PROPERTY


THIS AGREEMENT (this “Agreement”) is made and entered into by and between
Saraland Industrial , LLC or assigns, a Alabama limited liability company whose
address is 9325 Pflumm Road Lenexa, Kansas 66215 c/o Kevan Accord-Bridge Builder
(agent for the LLC), (herein referred to as "Purchaser"), and TDG Operations
LLC, a Georgia limited liability company whose address is 475 Reed Road, Dalton,
GA 30720_ (herein referred to as "Seller") on this 15th day of November, 2018
(“Effective Date”).
W I T N E S S E T H :
WHEREAS, Seller owns and desires to sell to Purchaser and Purchaser desires to
acquire from Seller certain real property more particularly hereinafter
described upon the terms and conditions hereinafter set forth; and
WHEREAS, simultaneously with the sale of the real property, Purchaser desires to
lease from the Seller the real property being conveyed herein on the terms
substantially as contained in the form of lease (the “Lease”) attached hereto as
Exhibit B, and to be guaranteed by The Dixie Group, Inc., the parent of Seller.
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein set forth, and for other good and valuable consideration,
the receipt, adequacy and sufficiency of which are hereby expressly acknowledged
by the parties hereto, Seller and Purchaser do hereby covenant and agree as
follows:
1.    Agreement to Buy and Sell.




--------------------------------------------------------------------------------




(a) Upon the terms and conditions set forth in this Agreement, Purchaser agrees
to buy from Seller and Seller agrees to sell to Purchaser that certain real
property located in Saraland, Alabama, containing industrial buildings on a site
whose address is 716 Bill Myles Drive, Saraland, Alabama 36571, and which is
legally described on Exhibit “A” attached hereto and made a part hereof, along
with all easements, improvements and appurtenances thereto (“Property”).
2.    Earnest Money. Purchaser will deliver, within three (3) business days of
the Effective Date, the sum of One Hundred Thousand and No/100 Dollars
($100,000.00), as earnest money under the terms of this Agreement (the "Earnest
Money"). The Earnest Money will be held in escrow by Surety Land Title, Inc., at
5909 Airport Blvd., Mobile, AL 36608, Attn: Charlie Gray (Phone: 251-343-4200)
(“Escrow Agent”). The Earnest Money will be applied to the Purchase Price at
Closing or otherwise paid to Seller or refunded to Purchaser in accordance with
the terms of this Agreement.
3.    Purchase Price. Purchaser shall pay to Seller, in consideration of the
conveyance of the Property to Purchaser, and subject to adjustments and
prorations as expressly provided herein, the purchase price of ELEVEN MILLION
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($11,500,000.00) (the "Purchase
Price"), which Purchase Price shall be paid by Purchaser to Seller at the
Closing (as hereinafter defined) by wire transfer of immediately available funds
to an account designated by Seller. The Purchase Price shall not be subject to
change due to any increase or decrease in the actual acreage of the Property
revealed by the Survey, Purchaser’s inspection or otherwise.
4.    Title. Within ten (10) days after the Effective Date, Seller will deliver
to Purchaser electronic copies of any Property related items it may have in its
files which may include environmental, reports, title insurance policy, site
plans, surveys, building plans, tax bills for 2016,




--------------------------------------------------------------------------------




2017 and 2018, utility bills-reports, zoning information, Licenses, permits,
certificate of occupancy, building inspections/engineering reports,
documentation of any major repairs or improvements in the last two years, roof
and or other warranties. Seller shall also order from Escrow Agent a commitment
(the “Title Commitment”) for an owner’s title policy (the “Title Policy”) to be
issued by Chicago Title Insurance Company (the “Title Company”) in the amount of
the Purchase Price. Should Purchaser elect to obtain an updated survey of the
Property (“Survey”), Purchaser will obtain the Survey at its expense.
So long as Purchaser has received the Title Commitment within ten (10) days
after the Effective Date hereof, Purchaser shall have until the twentieth (20th)
day of the Inspection Period (which is defined in Paragraph 7), or extended for
any days receipt of the Title Commitment is delayed past the 10-day period
described above, to examine title and any survey of the Property. Purchaser will
advise Seller, in writing, of any defects or objections affecting the title to
the Property or the use thereof by Purchaser disclosed by such title and/or
survey review no later than the twentieth (20th) day of the Inspection Period or
as extended above. Such matters as are disclosed by Purchaser's title and/or
survey review and not objected to by Purchaser in a timely manner, and all
exceptions disclosed in the documents identified in the first paragraph of this
Section 4, are herein referred to as the "Permitted Exceptions". In addition, if
Purchaser elects not to order a new Survey, the term “Permitted Exceptions”
shall include any matter that would have been revealed by an ALTA survey. If the
Inspection Period terminates without Purchaser providing written notice of
termination to Seller, the Earnest Money shall become non-refundable and shall
be applied toward the Purchase Price at Closing, but if the Closing fails to
occur in a timely fashion as required hereunder due to Purchaser’s breach of
this Agreement, the Earnest Money shall be promptly paid over to Seller by the
Escrow Agent after the last day for Closing has passed unless Purchaser notifies
Escrow Agent




--------------------------------------------------------------------------------




and Seller in writing of a breach by the Seller of this Agreement (such notice
shall expressly state the grounds for declaring Seller in breach).
Seller shall have five (5) days after receipt of such written notice from
Purchaser setting forth any defects or objections from Purchaser’s review of
title or any survey of the Property (the “Title Objections”) to advise Purchaser
in writing which of such Title Objections Seller does not intend to satisfy or
cure; provided, however, Seller hereby agrees that Seller shall satisfy or cure
any such defects or objections consisting of taxes, mortgages, mechanic's or
materialmen's liens or other such monetary encumbrances (the “Monetary
Encumbrances”), which Seller may elect to satisfy at Closing out of the sales
proceeds of the Property. In the event Seller fails to give such written advice
to Purchaser within such five (5) day period, Seller shall be deemed to have
elected not to cure any Title Objections that are not Monetary Encumbrances. If
Seller shall advise Purchaser in writing that Seller does not intend to satisfy
or cure any Title Objections which are not Monetary Encumbrances, or if Seller
is deemed to have elected not to cure such Title Objections, Purchaser may elect
either (a) to terminate this Agreement by written notice to Seller, in which
event the Earnest Money shall be immediately refunded to Purchaser, and this
Agreement shall be of no further force or effect, and Purchaser and Seller shall
have no further rights, obligations or liabilities hereunder except for the
Inspection Indemnity, or (b) to accept title subject to such specific Title
Objections which are not Monetary Encumbrances as though they are Permitted
Exceptions. Seller shall have until Closing to satisfy or cure all such Title
Objections which Seller expressly agreed to satisfy or cure as provided above.
In the event Seller fails or refuses to cure any Title Objections which are
required herein to be satisfied or cured by Seller prior to the Closing, then,
at the option of Purchaser, (i) Purchaser may terminate this Agreement by
written notice to Seller, in which event the Earnest Money shall be immediately
refunded to Purchaser; Seller shall reimburse up to $25,000




--------------------------------------------------------------------------------




of Purchaser’s actual 3rd party expenses incurred in its review of the Property;
and this Agreement shall be of no further force and effect and Purchaser and
Seller shall have no further rights, obligations or liabilities hereunder except
for the Inspection Indemnity, or (ii) Purchaser may accept title to the Property
subject to such uncured Title Objections as though they are Permitted
Exceptions.
5.    Closing and Closing Date. Unless extended by other provisions of this
Agreement, the Closing shall be held on or before the date which is thirty (30)
days after the expiration of the Inspection Period defined in Paragraph 7 below
(the “Closing Date”).
At Closing, Seller shall execute and deliver to Purchaser (a) a Special Warranty
Deed conveying fee simple marketable record title to the Property to Purchaser
free and clear of all liens, special assessments, easements, reservations,
restrictions and encumbrances whatsoever, excepting only the Permitted
Exceptions (“Deed”); (b) an Affidavit of Seller which has as its subject matter
averments that, with respect to the Property, there are no rights or claims of
parties in possession not shown by the public records and that there are no
liens, or rights to a lien, for services, labor or materials furnished and/or
imposed by law and not shown by the public records; (c) an Affidavit of Seller
stating that Seller is not a "foreign person", as that term is defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, and otherwise in form and content sufficient
to eliminate Purchaser's withholding obligations under said Section 1445 with
respect to the sale and purchase of the Property; (d) such information as is
required for Purchaser to file IRS Form 1099‑S; (e) a broker’s lien affidavit
signed by Seller, Purchaser and the Broker, as described herein; (f) the Lease,
in substantially the form attached hereto as Exhibit B, and a Memorandum of
Lease, in substantially the form attached hereto as Exhibit C; (g) any and all
other documents deemed reasonably necessary by Purchaser, Seller, the Title
Company, or




--------------------------------------------------------------------------------




other governmental requirement to consummate the transaction contemplated herein
in accordance with the terms of this Agreement (“Other Documents”); and (h) a
signed counterpart of a closing statement.
At the Closing, the Purchaser shall deliver to Seller (a) the Purchase Price
after deduction of the Earnest Money and adjustments for prorations as required
herein, all in accordance with Section 3 of this Agreement; (b) a signed
counterpart of a closing statement; (c) the broker’s lien affidavit; (d) the
Lease and Memorandum of Lease; and (e) the Other Documents.
6.    Expenses and Prorations. Since Seller will be leasing the Property under
an absolute triple net lease, there is no need to prorate ad valorem real estate
taxes, but Seller shall have paid the real estate taxes for 2018 and any
previous year before Closing. At Closing, Seller shall pay the costs of the
Title Policy and any recording fees or taxes for recording the Deed. Any closing
escrow fees charged by the Title Company shall be split equally between Seller
and Purchaser. Seller shall also, at Closing, pay its own attorneys’ fees and
any recording fees and taxes for recording the Memorandum of Lease. Purchaser
shall, at Closing, pay its own attorneys’ fees, the cost of any new Survey it
obtains, the costs of any endorsements to the Title Policy required by Purchaser
as well as the cost of any lender title insurance policy, the costs of any
financing the Purchaser obtains to consummate the purchase hereunder including
costs to record any mortgage lien against the Leased Premises, and any costs
associated with any 1031 transaction which may involve the Purchaser.
7.    Conditions of Purchase.
(a) Purchaser and its agents, employees and independent contractors shall have a
period of thirty (30) days from the Effective Date (the “Inspection Period”) in
which to conduct, at Purchaser’s sole expense, such physical, non-invasive
environmental, engineering and feasibility




--------------------------------------------------------------------------------




reports, inspections, examinations, tests and studies as Purchaser deems
appropriate in an effort to determine, if Purchaser elects to purchase the
Property. Any invasive testing on the Property shall be subject to prior review
and approval by Seller but Seller’s consent to such testing shall not be
unreasonably withheld, conditioned or delayed. If Purchaser elects not to
purchase the Property, it must notify Seller on or before the expiration of the
Inspection Period at which point it will be entitled to a return of the Earnest
Money. Failure to notify Seller of its intent to terminate this Agreement within
the Inspection Period will be deemed an election to proceed to Closing, in which
event the Earnest Money will be considered non-refundable and paid to Seller if
Closing fails to occur for any reason except for Seller’s default.
(b) During the Inspection Period, Purchaser, Purchaser’s agents, employees and
independent contractors shall have the right to come onto the Property, after
providing reasonable notice to Seller, for the purpose of conducting the
foregoing reports, inspections, examinations, tests and studies as described
herein, so long as their entry does not unreasonably disturb the Seller’s
business operating on the Property. Copies of all such reports, inspections,
examinations, tests and studies shall be provided to Seller in the event of: (1)
termination of this Agreement by Purchaser, or (2) Purchaser’s default under the
terms of this Agreement; provided that Seller shall be solely responsible for
the reasonable costs of such copies only. Any report, inspection, examination,
test or study shall not unreasonably interfere with Seller’s use of the Property
and shall not violate any law or regulation of any governmental entity having
jurisdiction over the Property. Upon the completion of any inspection,
examination, test or study, if any, Purchaser shall restore the Property to its
former condition. Purchaser hereby agrees to indemnify, defend, and hold Seller,
and its affiliates, and their respective owners, managers, directors, officers,
employees, and agents free and harmless from and against any and all liabilities
(including attorneys’ fees and expenses) arising




--------------------------------------------------------------------------------




out of or relating to the entry on the Property and/or the conduct of any due
diligence by Purchaser or any agent or consultant of Purchaser (the “Inspection
Indemnity”). The Inspection Indemnity shall survive the closing or the earlier
termination of this Agreement for the applicable statute of limitations. Prior
to entering the Property,
Purchaser’s third-party inspectors shall provide Seller evidence of liability
insurance policy(ies) in force, of at least $1,000,000.00, covering Purchaser,
its employees and agents, and naming Seller as an additional insured.
8.    Defaults. In the event Seller fails to comply with or perform any of the
covenants, agreements and obligations to be performed by Seller under the terms
and provisions of this Agreement: (i) Purchaser shall be entitled to exercise
any and all rights and remedies available to Purchaser at law or in equity
including, without limitation, specific performance; or (ii) Purchaser shall be
entitled, upon giving written notice to Seller as herein provided, to terminate
this Agreement. Upon any such termination, all Earnest Money shall be
immediately returned to Purchaser; Seller shall reimburse up to $25,000 of
Purchasers actual out of pocket 3rd party cost related to inspection of the
Property; and this Agreement and all rights and obligations created hereunder
shall be deemed of no further force or effect except for the Inspection
Indemnity which survives Closing. The Escrow Agent will release the Earnest
Money to Purchaser upon receipt of written notice from Seller and Purchaser that
this Agreement has been terminated, whether by reason of the default of the
Seller or any other event which permits the Purchaser to request the return of
the Earnest Money. In the event Purchaser fails to purchase the Property in
accordance with the terms of this Agreement, Seller's sole and exclusive remedy
for any such default shall be to terminate this Agreement and to receive the
Earnest Money and retain the Earnest Money as full liquidated damages for such
default, the parties hereto acknowledging that it is impossible to more
precisely estimate the damages to be




--------------------------------------------------------------------------------




suffered by Seller upon Purchaser's default. Upon any such termination, all
rights and obligations created hereby shall terminate and be of no further force
or effect whatsoever except for the Inspection Indemnity which survives Closing.
9.    Condemnation and Casualty. In the event the Property or any portion or
portions thereof shall be taken or condemned by any governmental authority or
other entity prior to the Closing Date, or in the event Purchaser receives
notice of a proposed taking prior to the Closing Date, or in the event of a
casualty loss which exceeds Two Hundred Fifty Thousand Dollars ($250,000.00),
Purchaser shall have the option of either (a) terminating this Agreement by
giving written notice thereof to the other, whereupon all Earnest Money shall be
immediately refunded to Purchaser and this Agreement and all rights and
obligations created hereunder shall be of no further force or effect except for
the Inspection Indemnity, or (b) if no termination is requested, requiring
Seller to convey the remaining portion of the Property to Purchaser pursuant to
the terms and provisions hereof (without adjustment to the Purchase Price for
such taking) and to transfer and assign to Purchaser at Closing all of Seller's
right, title and interest in and to any award made or to be made by reason of
such condemnation or any insurance proceeds.
10.    Broker. Stream Capital Partners, LLC (“Seller’s Broker”) represents the
Seller. Seller shall pay Seller’s Broker a fee at Closing pursuant to separate
agreement. Purchaser and Seller represent and warrant to each other that, except
for the Seller’s Broker and Purchaser’s Broker listed above, there are no
brokers connected with the sale of the Property. To the extent Seller or
Purchaser have an obligation to pay any broker, Seller and Purchaser will hold
each other harmless and indemnify the other party from any liability related to
the payment of any commission or fee such party may owe to a broker or the
Broker or any other party related to the sale of the Property.




--------------------------------------------------------------------------------




11.    Notices. Every notice, approval, consent, or other communication
authorized or required by this Agreement shall not be effective unless the same
shall be in writing and delivered (i) by courier, (ii) by reputable overnight
courier guaranteeing next day delivery, (iii) sent postage prepaid by United
States registered or certified mail, return receipt requested, directed to the
other party at its address hereinabove first mentioned, or such other address as
either party may designate by notice given from time to time in accordance with
this Paragraph, or (iv) by electronic mail, so long as such electronic mail
notice is also sent via one of the methods in (i)-(iii) using the following
contact information:
Notices to Seller shall be sent to:        TDG Operations
LLC                    
475 Reed Road
Dalton, GA 30720
Attention: Jon Faulkner
Email: jon.faulkner@dixiegroup.com


With copy to:                Miller & Martin PLLC
832 Georgia Avenue, Suite 1200
Chattanooga, TN 37402
Attention: Robert Dann
Email: bobby.dann@millermartin.com




Notices to Purchaser shall be sent to:        Saraland Industrial LLC
c/o Bridge Builder                                            9325 Pflumm Road
Lenexa Kansas 66215
Attention: Kevan Acord
Email: KAcord@bbtaxlaw.com


Such notices or other communications shall be effective (i) in the case of
courier delivery, on the date of delivery to the party to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such party, (ii)
if by overnight courier, one (1) day after the deposit thereof with




--------------------------------------------------------------------------------




all delivery charges prepaid, (iii) in the case of registered or certified mail,
the earlier of the date receipt is acknowledged on the return receipt for such
notice or five (5) business days after the date of posting by the United States
Post Office, and (iv) in the case of electronic mail, upon the date of
transmission provided that delivery thereof is acknowledged by the receiving
party. Notices served on a party’s attorney shall be deemed effective service
upon the party and notices served from a party’s attorney shall be deemed
effective service by a party.
12.    General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party's right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon any of the
parties hereto unless such amendment is in writing and executed by both Seller
and Purchaser. The provisions of this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs,
administrators, executors, personal representatives, successors and assigns. At
the election of Purchaser, this transaction shall be closed in the name of and
the deed delivered to its nominee or assigns. Time is of the essence of this
Agreement. This Agreement and all amendments hereto shall be governed by and
construed under the laws of Alabama. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement. All personal pronouns used
in this Agreement, whether used in the masculine, feminine or neuter gender,
shall include all genders, the singular shall include the plural and vice versa.
The headings inserted at the beginning of each paragraph are for convenience
only, and do not add to




--------------------------------------------------------------------------------




or subtract from the meaning of the contents of each paragraph. Seller and
Purchaser do hereby covenant and agree that such documents as may be legally
necessary or otherwise appropriate to carry out the terms of this Agreement
shall be executed and delivered by each party at the Closing.
13.    Day for Performance. Wherever herein there is a day or time period
established for performance and such day or the expiration of such time period
is a Saturday, Sunday or holiday, then such time for performance shall be
automatically extended to the next business day.
14.    Survival of Provisions. All covenants, warranties and agreements set
forth in this Agreement shall survive the Closing of the transaction
contemplated hereby and shall survive the execution or delivery of any and all
deeds and other documents at any time executed or delivered under, pursuant to
or by reason of this Agreement, and shall survive the payment of all monies made
under, pursuant to or by reason of this Agreement.
15.    Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules, and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall for any reason and to any extent be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected thereby
but rather shall be enforced to the greatest extent permitted by law.
16.    Lease Agreement. Seller and Purchaser have entered into this Contract
with the understanding and agreement that, as an integral part of the Closing,
Purchaser will enter into a lease, as landlord, with Seller as tenant at
Closing. The parties’ mutual agreement, execution and delivery of the Lease in
substantially the form attached hereto as Exhibit B shall be an absolute
prerequisite to each party’s obligation to close the purchase and sale
contemplated by this Agreement.




--------------------------------------------------------------------------------




17.     Representations and Warranties. Seller hereby makes the following
representations and warranties to Seller’s actual knowledge, each of which
individual representations and warranties (i) is material and being relied upon
by Purchaser and (ii) is true in all material respects as of the effective date
hereof and (iii) and shall be true in all material respects on the Closing Date:
i)    Seller has good, marketable and insurable title to the Property and, at
Closing, if this Agreement is not sooner terminated, will convey the Property
free and clear of all liens, covenants, conditions, restrictions, rights-of-way,
easements and encumbrances, except the Lease and the Permitted Exceptions.


ii)    There are no existing, pending or threatened mechanic's liens,
contractor's claims, unpaid bills for material or labor pertaining to the
Property, nor any other similar items of like nature which might adversely
affect the Property, or Seller's title thereto. No party other than Seller is in
possession of the Property and no party has been granted any lease, license or
other right relating to the Property.


iii)    All public utilities including, without limitation, storm sewer, gas,
electricity, water, sanitary sewer and telephone service, are available on the
Property.
  
iv)    Neither this Agreement, nor anything provided to be done hereunder,
including but not limited to the transfer, assignment and sale of the Property,
violates or shall violate any contract, agreement or instrument to which Seller
is a party, or affects the Property or any part thereof; except the consent of
Seller’s current lender, Wells Fargo Capital, which consent shall be obtained
within ten (10) days of the Effective Date.


v)    Except as disclosed in the environmental report(s) provided to Purchaser
hereunder, there are no Hazardous Materials presently located on the surface or
in the subsurface of the Property or in the ground waters running on or under
the Property, except as used in the ordinary and normal course of business and
in material compliance with Applicable Environmental Laws (as hereinafter
defined); to Seller’s actual knowledge there are no underground fuel storage
tanks located on the Property; and, to Seller’s actual knowledge, the Property
is not now and has never been used to store, treat, dispose or dump Hazardous
Materials, except in the ordinary and normal course of business and in material
compliance with Applicable Environmental Laws. “Applicable Environmental Laws”
means all federal, state and local or municipal, statutory, regulatory and
common law requirements relating to the protection of human health and safety or
the environment


vi)    There is full, free and adequate access to the Property to and from
public highways and right-of-ways, and Seller has no knowledge of any fact or
condition which would result in the termination of such access, or of any
restriction on or participation in the use of the parking areas. To the best of
Seller’s knowledge, the current uses of the Property comply with the current
zoning restrictions on the Property.






--------------------------------------------------------------------------------




vii)    There is no action, suit, arbitration, unsatisfied order or judgment,
governmental investigation or proceeding pending against the Property or the
transaction contemplated by this Agreement, which, if adversely determined,
could individually or in the aggregate have a material adverse effect on title
to or the current use or occupancy of the Property or any portion thereof or
which could in any material way interfere with the consummation by Seller of the
transaction contemplated by this Agreement.


viii)    Seller shall not sell or encumber any of the Property or execute any
leases or contracts affecting the Property between the Effective Date and the
Closing Date without the prior consent of Purchaser.


ix)    Seller has no actual knowledge of any latent defects or structural
problems effecting the property.


(x)    The undersigned is authorized to sign this agreement on behalf of the
Seller.




[Signatures on Following Pages]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date set forth above.


"PURCHASER"
Saraland Industrial LLC
a Alabama LLC
                        
/s/ Gary C. Carry                By: _/s/ Kevan D. Acord________________
Witness                    Name:    Kevan D. Acord            
Its: Manager                    
                        
        
                        




--------------------------------------------------------------------------------






"SELLER”


TDG OPERATIONS, LLC
a Georgia limited liability company


/s/Anna Whitman                By:    /s/ Daniel Frierson            
Witness                    Name: Daniel Frierson            
Its:    CEO__                









--------------------------------------------------------------------------------






EXHIBIT "A"
LEGAL DESCRIPTION






--------------------------------------------------------------------------------






EXHIBIT “B”
FORM OF LEASE




--------------------------------------------------------------------------------




LEASE AGREEMENT


THIS LEASE (“Lease”) is made and entered into this ______ day of January, 2019,
by and between Saraland Industrial, LLC, an Alabama limited liability company,
or Assigns (“Landlord”), and TDG Operations LLC, a Georgia limited liability
company (“Tenant”), and The Dixie Group, Inc., a Tennessee corporation
(“Guarantor”), upon the following terms and conditions:


ARTICLE I



GRANT AND TERM


1.01    Leased Premises. Landlord demises and leases to Tenant, and Tenant rents
from Landlord, the real property described on Exhibit “A” attached hereto and
incorporated herein and existing improvements thereon (said real property and
the buildings and improvements located thereon from time to time herein called
the “Property”), located in Saraland, Alabama; any additions to the Property,
any loading docks and all other appurtenances to the Property, all parking lots,
public walkways, aisles and driveways for ingress and egress to said
improvements and parking areas and to and from the streets and highways, the
storm water retention basin, if any, all landscaping, all utility lines and
sewers to the perimeter walls of the Property or servicing such improvements,
and existing signage, if any (collectively, the “Leased Premises”), IN ITS “AS
IS” CONDITION, SUBJECT TO THE EXISTING STATE OF TITLE (WITHOUT EXPRESS OR
IMPLIED WARRANTY OF LANDLORD WITH RESPECT TO THE CONDITION, QUALITY, REPAIR OR
FITNESS OF THE LEASED PREMISES FOR A PARTICULAR USE OR TITLE THERETO, ALL SUCH
WARRANTIES BEING HEREBY WAIVED AND RENOUNCED BY TENANT), AND THE MINIMUM RENT
(AS HEREINAFTER DEFINED) AND ALL OTHER SUMS PAYABLE HEREUNDER BY TENANT SHALL IN
NO CASE BE WITHHELD OR DIMINISHED ON ACCOUNT OF ANY DEFECT IN SUCH LEASED
PREMISES, ANY CHANGE IN THE CONDITION THEREOF, ANY DAMAGE OCCURRING THERETO OR
THE EXISTENCE WITH RESPECT THERETO OF ANY VIOLATION OF LAWS EXCEPT AS OTHERWISE
PROVIDED HEREIN.


1.02    Commencement of Rental. Tenant’s obligation to pay rent shall commence
on the date hereof.


1.03    Length of Term. Subject to Landlord’s right to terminate, the term
(“Term”) of this Lease shall be for a period of twenty (20) years, commencing
with the commencement date determined in accordance with Section 1.02 hereof. If
said commencement date is other than the first day of the month, the first year
of the Lease term shall be deemed to be extended to include such partial month
and the following twelve (12) months, so as to end on the last day of the month.
So long as no Defaults exist and with (12) months written notice to Landlord
then Tenant shall have Two (2) Ten (10) years option periods to renew the Lease
under the same annual increases as provided in section 2.01 herein.






--------------------------------------------------------------------------------




1.04    Acceptance of Leased Premises. Tenant accepts the Leased Premises
“as-is.” No rights or remedies shall accrue to Tenant arising out of the
condition of the Property. Exhibit “B” sets forth the general layout of the
Property but shall not be deemed as a warranty, representation or agreement on
the part of Landlord that the Property layout will be exactly as depicted on
said exhibit.


ARTICLE I    
RENT


2.01    Minimum Rent. “Minimum Rent” shall be payable by Tenant to Landlord in
advance, without setoff, on the first day of each and every month throughout the
Lease Term at Landlord’s office at P. O. Box 10485, Kansas City, Missouri 64171,
or at such other place designated by Landlord, in the per annum amount of Nine
Hundred Seventy-Seven Thousand Five Hundred and 00/100 Dollars ($977,500.00) for
the first year of the Lease Term, payable in the amount of Eighty-One Thousand
Four Hundred Fifty-Eight and 33/100 ($81,458.33) per month. The annual Minimum
Rent shall increase each year on February 1st by 1.25% over the prior year’s
Minimum Rent. Minimum Rent for any fractional month shall be prorated and
payable in advance.
2.02    Taxes. During the term of this Lease, Tenant shall pay as additional
rent, the real estate taxes and special taxes and current installments of
assessments (collectively, the “taxes”) attributable to the Leased Premises.
Tenant shall pay said taxes and assessments directly to said taxing authority
and provide evidence of said payment to Landlord prior to delinquency. However,
if required by Landlord’s lender (secured by the Leased Premises) or if Landlord
reasonably believes that Tenant’s financial condition warrants Landlord holding
a tax escrow, Landlord, at Landlord’s option, may bill Tenant on a monthly
basis, based on one‑twelfth (1/12) of the estimated annual amount for taxes and
assessments, and Tenant shall pay Landlord the amount of such billings within
thirty (30) days of Tenant’s receipt of each such billing. Landlord agrees to
supply to Tenant an explanation for the method of computing said taxes, or a
copy of the prior assessment bill or statement of any governmental agencies owed
tax. In the event Tenant does not make said payment as hereinabove required,
Tenant shall be in default of this Lease. Additionally, with respect to taxes:
(a)    Right to Contest Taxes and Assessments. Tenant, at its expense and with
prior written notice to Landlord, may contest any and all such real estate
taxes.
(b)    Municipal, County, State or Federal Taxes. Tenant shall pay, before
delinquency, all municipal, county and state or federal taxes assessed against
any leasehold interest of Tenant or any fixtures, furnishings, equipment,
stock-in-trade or other personal property of any kind owned, installed or used
in or on the Leased Premises.
(c)    Real Estate Tax. Real estate tax means: (i) any fee, license fee, license
tax, business license fee, commercial rental tax, levy, charge, assessment,
penalty or tax imposed by any taxing authority against the Property or land upon
which the Property is located; (ii) any sales or other tax on Landlord’s right
to receive, or the receipt of, rent or income from the Property or against
Landlord’s business of leasing the Property but excluding any of Landlord’s
“personal” income tax; (iii) any tax or charge for fire protection, streets,




--------------------------------------------------------------------------------




sidewalks, road maintenance, refuse or other services provided to the Property
by any governmental agency; (iv) any tax imposed upon this transaction or based
upon a re‑assessment of the Property due to a change in ownership or transfer of
all or part of Landlord’s interest in the Property; and (v) any charge or fee
replacing any tax previously included within the definition of real property
tax.
ARTICLE I    
CONDUCT OF BUSINESS BY TENANT


3.01    Use of Premises. Tenant shall only use the Leased Premises for the
purpose of manufacturing, storage, sale and distribution of flooring materials
and products that are produced and distributed by Tenant; and including products
and materials which are not materially different from Tenant’s primary business
but for no other business or purpose or under any name other than under the
name(s) which Tenant uses to market its products in its ordinary course of its
business, without the prior written consent of Landlord. Consent may be subject
to such conditions as Landlord deems appropriate, but shall not be unreasonably
withheld or unduly delayed.


ARTICLE I    
ALTERATIONS, LIENS AND SIGNS


4.01    Alterations. Tenant shall not, without Landlord’s prior written consent,
either make or cause to be made any structural or exterior alterations,
including additions and improvements, to the Leased Premises or to any exterior
building signs or free-standing signs. Landlord shall not unreasonably withhold
or delay its consent. Any alterations, additions or improvements consented to by
Landlord shall be made at Tenant’s sole expense. Tenant shall secure any and all
governmental permits, approvals or authorizations required in connection with
any such work and shall hold Landlord harmless from any and all liability,
costs, damages, expenses (including attorneys’ fees) and liens resulting
therefrom. All alterations (expressly including all light fixtures and floor
coverings, except trade fixtures, appliances and equipment that do not become a
part of the Leased Premises), shall immediately become the property of Landlord.
Upon completion of any such work, Tenant shall provide Landlord with “as built”
plans, copies of all construction contracts, and proof of payment for all labor
and materials.


4.02    Tenant Shall Discharge All Liens. Tenant shall promptly pay its
contractors and materialmen for all work done and performed by Tenant, so as to
prevent the assertion or imposition of liens upon or against the Leased
Premises, and shall, upon request provide Landlord with lien waivers, and should
any such lien be asserted or filed, Tenant shall bond against or discharge the
same within thirty (30) days after written request by Landlord. In the event
Tenant fails to remove said lien within said thirty (30) days, Landlord may at
its sole option elect to satisfy and remove the lien by paying the full amount
claimed or otherwise, without investigating the validity thereof, and Tenant
shall pay Landlord upon demand the amount paid out by Landlord in Tenant’s
behalf, including Landlord’s costs and expenses with interest or Tenant shall be
in default hereunder.




--------------------------------------------------------------------------------




Landlord’s election to discharge liens as provided hereunder shall not be
construed to be a waiver or cure of Tenant’s default hereunder.


ARTICLE I    
MAINTENANCE OF LEASED PREMISES, SURRENDER AND RULES


5.01    Net Lease.
5.02    This is an absolutely net lease and the Minimum Rent and all other sums
payable hereunder by Tenant shall be paid without notice (except as may be
expressly provided herein), demand, set-off, counterclaim, abatement,
suspension, or deduction as “Additional Rent.” It is the intention of the
parties hereto that the Minimum Rent shall be an absolute net lease to Landlord
throughout the Term. In order that this Lease shall be absolutely net to
Landlord, Tenant shall pay when due, and indemnify and hold Landlord harmless
from and against, any and all claims, damages, losses, risks, liabilities,
charges and expenses (including reasonable attorneys’ fees and costs)
attributable to the Leased Premises, including each fine, fee, penalty, charge
(including governmental charges), assessments, sewer rent, impositions,
insurance premiums, utility expenses, carrying charges, costs, expenses and
obligations of every kind and nature whatsoever, general and special, ordinary
and extraordinary, foreseen and unforeseen, the payment for which Landlord or
Tenant is, or shall become liable by reason of any rights or interest of
Landlord or Tenant in, to or under the Leased Premises or this Lease or in any
manner relating to the leasing, operation, management, maintenance, repair,
replacement, reconstruction, use or occupation of the Leased Premises, or of any
portion thereof.
5.03    This Lease shall not terminate, nor shall Tenant have any right to
terminate this Lease, nor shall Tenant be entitled to any abatement or reduction
of Minimum Rent hereunder, nor shall the obligations of Tenant under this Lease
be affected, solely by reason of (i) any damage to or destruction of all or any
part of the Leased Premises from whatever cause; (ii)  the taking of the Leased
Premises or any portion thereof by condemnation, requisition, eminent domain
proceedings or otherwise for any reason, except as provided herein; (iii)  any
default on the part of Landlord under this Lease, or under any other agreement
to which Landlord and Tenant may be parties, unless such default has a material
adverse effect on Tenant’s ability to use the Leased Premises; or (iv) any other
cause whether similar or dissimilar to the foregoing, any present or future law
to the contrary notwithstanding unless otherwise specified herein. It is the
intention of the parties hereto that the obligations of Tenant hereunder shall
be separate and independent covenants and agreements, that the Minimum Rent and
all other sums payable by Tenant hereunder (collectively, “Additional Rent”)
shall continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected unless the requirement to pay or perform the
same shall have been terminated pursuant to any express provision of this Lease.
5.04    Tenant agrees that it will remain obligated under this Lease in
accordance with its terms, and that it will not take any action to terminate,
rescind or void this Lease, notwithstanding (i) the bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution or
winding-up or other proceeding affecting Landlord or its successor in interest,
or (ii) any action




--------------------------------------------------------------------------------




with respect to this Lease which may be taken by any trustee or receiver of
Landlord or its successor in interest or by any court in any such proceeding.
5.05    Except as otherwise expressly provided herein, Tenant waives all rights
which may now or hereafter be conferred by law (i) to quit, terminate or
surrender this Lease or the Leased Premises or any part thereof, or (ii) to any
abatement, suspension, deferment or reduction of the Minimum Rent or any other
sums payable under this Lease.
5.06    Landlord shall have no obligation to provide any services, perform any
acts or pay any expenses, charges, obligations or costs of any kind whatsoever
with respect to the Leased Premises, and Tenant hereby agrees to pay one hundred
percent (100%) of any and all Operating Expenses as hereafter defined for the
entire term of the Lease and any extensions thereof in accordance with specific
provisions hereinafter set forth. The term “Operating Expenses” shall include,
but shall not be limited to, the total costs and expenses incurred in operating,
maintaining, protecting, managing, replacing and repairing the exterior and
interior of the building and all building facilities on the Leased Premises, the
parking and sidewalk areas on the Leased Premises, and any other improvements on
the Leased Premises, including, without limitation, the cost and expense of the
following: snow removal, landscaping, planting, replanting, and replacing
flowers, shrubbery and other plantings; repairs and maintenance, painting and
decorating of the building and other improvements; electricity, water, gas and
other utilities (including, without limitation, all expenditures intended to
reduce the cost of any utilities); maintenance, repair and replacement of
fixtures, bulbs and any and all building systems and parts thereof and thereto;
sanitary control, extermination, and sump maintenance and improvements; removal
of rubbish, garbage and other refuse; security systems and policing of the
building and facilities; sewer charges; structural and building repairs and
replacements; heating, ventilating and air conditioning the building; cleaning
and janitorial services; maintenance of decorations, and lavatories; maintenance
and repair of all doors and glass in common areas and building roof and exterior
walls and glass; fire sprinkler systems; cost of personnel directly involved in
implementing all of the aforementioned (including wages, uniforms, fringe
benefits and workers’ compensation insurance covering personnel); sale and
excise taxes and the like upon any of the expenses enumerated herein any and all
other expenditures with respect to the operation, repair, maintenance,
protection and management of the Leased Premises. It is specifically understood
and agreed that Landlord shall have no obligation to expend any monies with
regard to the Leased Premises during the term of this Lease and any extensions
thereof.
5.07    Tenant shall, at its sole cost and expense, keep the Leased Premises in
good order and repair, including, without limitation, structural maintenance,
non-structural exterior maintenance, the roof and walls, as well as the interior
of the Leased Premises in good repair. Tenant shall timely and properly
maintain, repair and replace all parking surfaces and stripes, driveways, all
landscaping, mechanical systems, electrical and lighting systems, plumbing and
sewage systems, fixtures and appurtenances, interior and exterior walls, roof,
foundations, floor slabs, columns and structural elements. All such maintenance,
repair or replacement shall be performed so as to to preserve the effectiveness
of any warranty relating thereto and all such repairs and replacements shall be
at least equal in quality and class to the original work. Tenant further agrees,
at its expense, to keep the Leased Premises free of obstructions, clean, swept
and in good repair, reasonable wear




--------------------------------------------------------------------------------




and tear excepted, to remove snow and ice therefrom, and to keep the parking
area properly lighted during hours of darkness. Tenant shall keep in good repair
all exterior supply lines for and up to the Leased Premises for water, gas and
sewers (including sanitary sewers, which shall be Tenant’s responsibility) and
electrical utility lines on or relating to the Leased Premises. Tenant shall not
commit waste upon the Leased Premises and at the end of the Term shall deliver
same to Landlord in as good a condition as the Leased Premises were as of the
Commencement Date, reasonable wear and tear and damage by insured casualty
excepted. Tenant shall maintain the Leased Premises in compliance with all
applicable Laws.
5.08    It is intended by Tenant and Landlord that Landlord shall have no
obligation, in any manner whatsoever, to repair or maintain the Leased Premises
(or any fixture or equipment therein), whether structural or nonstructural, all
of which obligations are intended, as between Landlord and Tenant, to be those
of Tenant. Tenant expressly waives the benefit of any Laws now or in the future
in effect which would otherwise afford Tenant the right to make repairs at
Landlord’s expense or to terminate this Lease because of Landlord’s failure to
keep the Leased Premises in good order, condition and repair. Tenant hereby
assumes the full and sole responsibility for the condition, operation, repair,
replacement, maintenance and management of the Leased Premises. Notwithstanding
the foregoing, on Tenant’s event of default, and following Tenant’s receipt of a
written notice from Landlord which specifies the nature of such non-monetary
default, and after a reasonable time to cure, Landlord may, but shall not be
required to, make such repairs or replacements for Tenant’s account. On demand,
Tenant shall reimburse Landlord for the costs and expenses incurred by Landlord
in connection with such repairs or replacements.
5.09    Surrender of Premises. At the expiration of the tenancy hereby created,
Tenant shall peaceably surrender the Leased Premises, including all alterations,
additions, improvements, decorations and repairs made thereto which were
approved by Landlord (but excluding all trade fixtures, equipment, signs and
other personal property installed by Tenant, provided that in no event shall
Tenant remove any of the following materials or equipment without Landlord’s
prior written consent: any free-standing signs, any power wiring or power
panels; lighting or lighting fixtures; wall coverings; drapes, blinds or other
window coverings; carpets or other floor coverings; or other similar building
operating equipment and decorations), in good first class condition and repair,
reasonable wear and tear, subject to Landlord’s reasonable approval, and damage
by casualty, if fully insured, excepted. Tenant shall remove all its property
not required to be surrendered to Landlord before surrendering the Leased
Premises as aforesaid, and shall repair any damage to the Leased Premises caused
thereby. Any personal property remaining in the Leased Premises at the
expiration of the Lease period may be deemed abandoned by Tenant and Landlord
may claim the same and shall in no circumstances have any liability to Tenant
therefor or, at Landlord’s election, Landlord may cause the removal of such
property and Tenant shall pay to Landlord the cost of such removal and repair.
If the Leased Premises are not surrendered at the end of the term as hereinabove
set out, Tenant shall indemnify Landlord against loss or liability resulting
from delay by Tenant in so surrendering the Leased Premises, including without
limitation claims made by the succeeding Tenant founded on such delay. Tenant’s
obligation to observe or perform this covenant shall survive the expiration or
other termination of the term of this Lease.




--------------------------------------------------------------------------------






ARTICLE I    
INSURANCE AND INDEMNITY


6.01    Casualty Insurance. Throughout the term of this Lease and any extensions
thereof, Tenant shall obtain and pay for all casualty insurance for the building
and other improvements on the Leased Premises, with such comprehensive or
so-called “all risk” that includes wind and flood and such loss of rental and
vandalism endorsements as Landlord may, from time to time, reasonably deem
necessary, and shall show Landlord as the primary insured thereon with
Landlord’s lender as an additional named insured therein. Tenant shall at all
times keep such insurance in force and provide Landlord with copies of said
policies or certificates evidencing said coverage. The policies shall be in form
and content reasonably required by Landlord, and shall be in an insurance
company rated A+ to A+++ by A.M. Best Company and approved by Landlord. Such
policy(ies) shall provide for full replacement cost coverage and that such
amount of coverage shall be subject to increase at least annually so as to
provide full insured hazard or risk loss coverage. In no event shall such
coverage be in an amount less than the replacement value of the Leased Premises
as of the date of any such loss. If Tenant fails to keep said insurance in
effect, then Landlord may, but shall not be required to, immediately obtain
insurance coverage as provided for herein.


6.02    Liability Insurance. Tenant shall, during the entire term hereof, keep
in full force and effect a policy of public liability and property damage
insurance with respect to the Leased Premises and the business operated by
Tenant and permitted Tenants of Tenant in the Leased Premises in which the
limits of coverage shall not be less than $5,000,000 per occurrence for bodily
and/or personal injuries, and in which the coverage for property damage
liability shall not be less than $5,000,000 or a combined single limit of
$5,000,000. The policy shall be in form approved by Landlord, shall name
Landlord and Tenant as the insured, and shall contain a clause that the insurer
will not cancel, materially modify or fail to renew the insurance without first
giving Landlord thirty (30) days’ prior written notice. The insurance shall be
in an insurance company rated A+ to A+++ by A.M. Best Company and approved by
Landlord, and a copy of the policy or a certificate of insurance shall be
delivered to Landlord. The policy shall insure Tenant’s performance of the
indemnity provisions herein.


6.03    Business Interruption Insurance. During the Term, Tenant shall procure,
maintain and pay for, rental value insurance or business interruption insurance
covering risk of loss due to the occurrence of any of the hazards insured
against under Tenant’s “all risk” coverage insurance and providing coverage in
an amount sufficient to permit the payment of Minimum Rent payable hereunder.


6.04    Umbrella or Excess Liability Insurance. During the Term, Tenant shall
procure, maintain and pay for, umbrella or excess liability insurance written on
an occurrence basis and covering claims in excess of the underlying insurance
described above, with a $5,000,000 limit per occurrence. Such insurance shall
contain a provision that it will not be more restrictive than the primary
insurance and shall drop down as primary insurance in the event that the
underlying insurance policy aggregate is exhausted.




--------------------------------------------------------------------------------






6.05    Insurance Requirements. Throughout the entire term of this Lease and any
extension hereof, Tenant shall keep in force and effect such other policies of
insurance in respect of the Leased Premises and the operations thereon, as
reasonably required by Landlord or Landlord’s Lender (herein defined). The
policies of insurance required to be obtained by Tenant hereunder shall be
issued in favor of and in the name of Tenant, Landlord and Landlord’s mortgagee,
as their respective interests may appear, and Tenant shall furnish to Landlord a
certificate evidencing such coverage, which certificate shall be in ACORD format
and provide that the insurance shall not be canceled, modified or allowed to
lapse without thirty (30) days prior written notice thereof being given by the
insurance carrier to Landlord. The insurance company shall be rated A+ to A+++
by A.M. Best Company and the form of insurance shall be subject to approval by
Landlord, such approval not to be unreasonably withheld or delayed.


6.06    Waiver of Subrogation. Notwithstanding anything to the contrary
contained in this Lease, Tenant’s insurance policies required hereunder shall
contain a waiver of any rights of subrogation against Landlord and its mortgagee
provided such a provision is not prohibited by applicable law. Each policy
hereunder shall contain a clause or endorsement to the effect that any release
shall not adversely affect or impair said policies or prejudice the right of the
releasing party to recover thereunder. Tenant agrees that each of its policies
shall include such a clause or endorsement if available under applicable law.


6.07    Limit to Landlord’s Liability. Landlord shall not be liable for any
damage to property of Tenant or of others located on the Leased Premises, nor
for the loss of or damages to any property of Tenant or of others by theft, and
Landlord shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
smoke, rain, or snow, bursting of or leaks from any part of the Leased Premises
or from the pipes, appliances, or plumbing works, or from the roof, street or
subsurface, or from any other place or by dampness, stoppage or leakage from
sewer pipes or from any other cause whatsoever. All property of Tenant kept or
stored on the Leased Premises shall be so kept and stored at the risk of Tenant
only and unless herein otherwise provided, Tenant shall hold Landlord harmless
from any claim arising out of damage to the same. Tenant’s sole recourse against
Landlord and any successor to Landlord’s interest in this Lease, is the interest
of Landlord (or of such successor in interest) in the Leased Premises. Tenant
will not have any right to satisfy any judgment that it may have against
Landlord or against such successor in interest from any other assets of Landlord
or such successor.


6.08    Indemnification of Landlord. Tenant shall indemnify, save harmless and
defend Landlord, its agents and servants from and against any and all claims,
actions, damages, losses, risks, suits, judgments, decrees, orders, liability
and expense, including without limitation, reasonable legal fees and costs,
suffered or incurred by any of them directly or indirectly, which arise out of,
are occasioned by, or are in any way attributable to the following events
occurring during the Term: (i) Tenant’s use and occupancy of the Leased
Premises; (ii) the conduct of Tenant’s business; (iii) any activity, work or
thing done, permitted or suffered by Tenant in or about the Leased Premises;
(iv) the condition of the Leased Premises during the Term; (v) any breach of any
representation or warranty or default in the performance of any covenant or
obligation to be performed by Tenant beyond the expiration of any applicable
notice and cure periods under the




--------------------------------------------------------------------------------




terms of this Lease or arising from any act, neglect, fault or omission of
Tenant, its agents and servants; or (vi) any accident, injury to or death of any
person or damage to any property howsoever caused in or on the Leased Premises
during the Term, except to the extent that any of such claims, actions, demands,
judgments, damages, liabilities or expenses arise from or are caused by the
gross negligence or willful misconduct of Landlord, its agents and servants. In
case any action or proceeding shall be brought against Landlord by reason of any
such claim, Tenant, upon receipt of notice from Landlord shall defend the same
at Tenant’s expense (excluding, however, any such claim caused by Landlord’s
gross negligence or willful misconduct).


6.09    Additional Rent. If Tenant shall not comply with its covenants made in
this Article, Landlord may cause insurance as aforesaid to be issued, in such
event Tenant agrees to pay, as additional rent, the premium for such insurance
upon Landlord’s demand.


ARTICLE I    
PRIORITY OF LEASE


7.01    Subordination. Landlord shall have the right to transfer, mortgage,
assign, pledge and convey in whole or in part the Leased Premises, the Property,
this Lease and all rights of Landlord existing and to exist, and rents and
amounts payable to it under the provisions hereof; and nothing herein contained
shall limit or restrict any such right, and, subject to the requirements in
Section 7.04 that Tenant attorn to the rights of a subsequent landlord, and the
requirements in Section 16.01 that such subsequent landlord honor the rights of
Tenant hereunder so long as Tenant is not in default hereunder, the rights of
Tenant under this Lease shall be subject and subordinate to all instruments
executed and to be executed in connection with the exercise of any such right of
Landlord, including, but not limited to, the lien of any mortgage, deed of trust
or security agreement now or hereafter placed upon the Leased Premises and the
Property and to all renewals or modifications thereof. Said subordination shall
not require the agreement or consent of Tenant, but Tenant covenants and agrees,
if requested, to execute and deliver upon demand such further instruments
subordinating this Lease to the lien of any such mortgage, deed of trust or
security agreement as shall be requested by Landlord and/or any mortgagee,
proposed mortgagee or holder of any security agreement, and Tenant hereby
irrevocably appoints Landlord as its attorney-in-fact to execute and deliver any
such instrument for and in the name of Tenant. Landlord agrees to reimburse
Tenant for the reasonable attorney fees Tenant may incur in reviewing such
subordination agreement.


Notwithstanding anything set out in this Lease to the contrary, in the event the
holder of any mortgage or deed of trust elects to have this Lease superior to
its mortgage or deed of trust, then, upon Tenant being notified to that effect
by such encumbrance holder, this Lease shall be deemed prior to the lien of said
mortgage or deed of trust, whether this Lease is adopted prior to or subsequent
to the date of said mortgage or deed of trust.


7.02    Notice to Landlord of Default. In the event of any act or omission by
Landlord which would give Tenant the right to terminate this Lease or claim a
partial or total eviction, or make any claim against Landlord for the payment of
money, Tenant will not make such claim or exercise such right until it has given
written notice of such act or omission to:




--------------------------------------------------------------------------------






(a)    Landlord; and


(b)    the holder of any mortgage, deed of trust or other security instrument as
to whom Landlord has instructed Tenant to give copies of all of Tenant’s notices
to Landlord; and


after thirty (30) days shall have elapsed following the giving of such notice,
during which such parties or any of them have not commenced diligently to remedy
such act or omission or to cause the same to be remedied. Nothing herein
contained shall be deemed to create any rights in Tenant not specifically
granted in this Lease or under applicable provisions of law.


7.03    Estoppel Certificate. Tenant agrees, at any time, and from time to time,
upon not less than ten (10) days’ prior notice by Landlord, to execute,
acknowledge and deliver to Landlord, a statement in writing addressed to
Landlord or other party designated by Landlord certifying that this Lease is in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), stating the
actual commencement and expiration dates of the Lease, stating the dates to
which rent, and other charges, if any, have been paid, that the Leased Premises
have been completed on or before the date of such certificate and that all
conditions precedent to the Lease taking effect have been carried out, that
Tenant has accepted possession, that the lease term has commenced, Tenant is
occupying the Leased Premises and is open for business, and stating whether or
not there exists any default by either party in the performance of any covenant,
agreement, term, provision or condition contained in this Lease, and, if so,
specifying each such default of which the signer may have knowledge and the
claims or offsets, if any, claimed by Tenant, it being intended that any such
statement delivered pursuant hereto may be relied upon by Landlord or a
purchaser of Landlord’s interest and by any mortgagee or prospective mortgagee
of any mortgage affecting the Leased Premises or the Property. Landlord agrees
to reimburse Tenant for the reasonable attorney fees Tenant may incur in
reviewing such Estoppel Certificate. If Tenant does not deliver such statement
to Landlord within such ten (10) day period, Landlord, and any prospective
purchaser or encumbrancer, may conclusively presume and rely upon the following
facts: (i) that the terms and provisions of this Lease have not been changed
except as otherwise represented by Landlord; (ii) that this Lease has not been
canceled or terminated except as otherwise represented by Landlord; (iii) that
not more than one (1) month’s Minimum Rent or other charges have been paid in
advance; and (iv) that Landlord is not in default under the Lease. In such
event, Tenant shall be estopped from denying the truth of such facts. Tenant
shall also, on ten (10) days’ written notice, provide an agreement in favor of
and in the form customarily used by such encumbrance holder, by the terms of
which Tenant will agree to give prompt written notice to any such encumbrance
holder in the event of any casualty damage to the Leased Premises or in the
event of any default on the part of Landlord under this Lease, and will agree to
allow such encumbrance holder a reasonable length of time after notice to cure
or cause the curing of such default before exercising Tenant’s right of
self-help under this Lease, if any, or terminating or declaring a default under
this Lease.


7.04    Attornment. Tenant agrees that no foreclosure of a mortgage affecting
the Leased Premises, nor the institution of any suit, action, summary or other
proceeding against Landlord




--------------------------------------------------------------------------------




herein, or any successor Landlord, or any foreclosure proceeding brought by the
holder of any such mortgage to recover possession of such property, shall by
operation of law or otherwise result in cancellation or termination of this
Lease or the obligations of Tenant hereunder, and upon the request of the holder
of any such mortgagee, Tenant covenants and agrees to execute an instrument in
writing satisfactory to such party or parties or to the purchaser of the
mortgaged premises in foreclosure whereby Tenant attorns to such successor in
interest and such successor in interest agrees to .


ARTICLE I    
ASSIGNMENT AND SUBLETTING


8.01    Consent Required. Tenant shall not voluntarily or involuntarily or by
operation of law, assign, transfer or encumber this Lease, in whole or in part,
nor sublet all or any part of the Leased Premises without the prior written
consent of Landlord in each instance. The consent by Landlord to any assignment
or subletting shall not constitute a waiver of the necessity for such consent in
any subsequent assignment or subletting.


Landlord agrees to consent to Tenant subleasing all or a portion of the Leased
Premises to a subtenant entity that is controlled by Tenant or Guarantor,
provided that Landlord reasonably determines that the sublease does not impair
the Tenant’s ability to perform its obligations hereunder.


Notwithstanding any assignment or sublease, Tenant shall remain fully liable on
this Lease and shall not be released from performing any of the terms, covenants
and conditions hereof without Landlord’s specific written release.
Landlord shall have the right to convey all or any part of its interest in the
real property of which the Leased Premises are a part or its interest in this
Lease. All covenants and obligations of Landlord under this Lease shall cease
upon the execution of such conveyance, but such covenants and obligations shall
run with the land and shall be binding upon the subsequent owner or owners
thereof or of this Lease.


In the event that a permitted sublease hereunder generates Minimum Rent in
excess of the proportional amount then being paid by Tenant under the terms of
this Lease and such sublease is not with a subtenant entity that is controlled
by Tenant or guarantor, then in such event Landlord and Tenant shall share
equally in such profit pursuant to a document confirming the terms and
conditions of such sublease.


ARTICLE I    
WASTE, GOVERNMENTAL REGULATIONS AND HAZARDOUS SUBSTANCES


9.01    Waste or Nuisance. Tenant shall not commit or suffer to be committed any
waste upon the Leased Premises or any nuisance or other act or thing which may
disturb the quiet enjoyment of any other Tenant in the Property.






--------------------------------------------------------------------------------




9.02    Governmental Regulations. Tenant shall, at its sole cost and expense,
comply with all of the requirements of all county, municipal, state, federal and
other applicable governmental authorities, now in force or which may hereafter
be in force. Tenant shall comply with all applicable statutes, ordinances,
rules, regulations, codes, orders, requirements, directives, binding written
interpretations and binding written policies, rulings, and decrees of all local,
municipal, state and federal governments, departments, agencies, commissions,
boards or political subdivisions applicable to or having jurisdiction over the
use, occupancy, operation and maintenance of the Leased Premises, including
without limitation all Environmental Laws (as hereinafter defined), the
Americans with Disabilities Act and other access laws, zoning restrictions and
those which require the making of any structural, unforeseen or extraordinary
changes and including those which involve a change of policy on the part of the
governmental body enacting the same (“Laws”). Tenant shall procure and maintain
all material permits, licenses and other authorizations required for the use of
the Leased Premises or any part thereof then being made and for the lawful and
proper installation, operation and maintenance of all equipment and appliances
necessary or appropriate for the operation and maintenance of the Leased
Premises, and shall comply in all respects with the Permitted Exceptions.


9.03    Hazardous Substances.


(a)    Tenant represents and warrants to Landlord that it shall not transport,
use, store, maintain, generate, manufacture, handle, dispose, release, or
discharge any Hazardous Materials (as hereinafter defined) upon or about the
Leased Premises, nor permit any of its agents, representatives, employees,
contractors, subcontractors, subtenants, licensees or invitees to engage in such
activities upon or about the Leased Premises, and Tenant further agrees to
indemnify and hold Landlord harmless from and against any and all claims,
demands, actions, damages, losses, risks, litigation, liabilities and expenses
(including reasonable attorneys’ fees and costs), from any claim now existing or
which may arise due to Environmental Liabilities (as defined hereinafter),
Tenant’s breach of said representation and warranty or violation of
Environmental Law (as hereinafter defined). However, the foregoing provisions
shall not prohibit products of the type and in the amounts typically used or
sold in the ordinary course of business in connection with the operation of the
Tenant’s business, provided: (i) such substances shall be used and maintained
only in such quantities as are reasonably necessary for Tenant’s permitted use
of the Leased Premises, in accordance with Environmental Law and the
manufacturers’ instructions therefor; (ii) such substances shall not be disposed
of, released, or discharged at the Leased Premises and shall be transported to
and from the Leased Premises in compliance with Environmental Law, (iii) if
Environmental Law or Tenant’s trash removal contractor requires that any such
substances from the Leased Premises be disposed of separately from ordinary
trash, Tenant shall make arrangements at Tenant’s cost and expense for such
disposal directly with a qualified and licensed disposal company at a lawful
disposal site, and shall ensure that disposal occurs frequently enough to
prevent unnecessary storage or accumulation of such substances in the Leased
Premises, or on the Land, and (iv) any remaining such substances shall be
completely, properly and lawfully removed by Tenant from the Leased Premises
upon expiration or earlier termination of this Lease or Tenant’s right to
possession.




--------------------------------------------------------------------------------




(b)    TENANT FOREVER RELEASES AND DISCHARGES LANDLORD AND ITS AFFILIATES FROM
AND AGAINST ANY AND ALL LOSSES WHICH ARISE OUT OF, OR ARE ALLEGED TO HAVE ARISEN
OUT OF: (A) THE VIOLATION OF ANY ENVIRONMENTAL LAW BY ANY PERSON (INCLUDING
LANDLORD OR ANY OF ITS AFFILIATES) IN CONNECTION WITH THE LEASED PREMISES; OR
(B) THE PRESENCE, USE, GENERATION, STORAGE, REMEDIATION OR RELEASE OF HAZARDOUS
MATERIAL ON, UNDER, AT OR ABOUT THE LEASED PREMISES ATTRIBUTABLE TO THE ACTIONS
OR OMISSIONS OF ANY PERSON (INCLUDING LANDLORD AND ITS AFFILIATES). WITHOUT
LIMITING THE FOREGOING, THIS RELEASE SHALL INCLUDE ANY AND ALL COSTS FOR ANY
INVESTIGATIONS OF THE LEASED PREMISES AND OTHER AFFECTED PROPERTY, ANY CLEANUP,
REMOVAL, REPAIR, REMEDIATION OR RESTORATION OF THE LEASED PREMISES AND OTHER
AFFECTED PROPERTY, THE PREPARATION OF ANY WORK PLANS REQUIRED OR PERMITTED BY
ANY GOVERNMENTAL AUTHORITY, THE PREPARATION OF ANY CORRECTIVE ACTION, CLOSURE OR
OTHER PLAN OR REPORT, AND ALL FORESEEABLE AND UNFORESEEABLE CONSEQUENTIAL
DAMAGES, IN EACH CASE ARISING DIRECTLY OR INDIRECTLY OUT OF THE PRESENCE, USE,
GENERATION, STORAGE, REMEDIATION OR RELEASE OF HAZARDOUS MATERIAL BY ANY PERSON
ON, UNDER, AT OR ABOUT THE LEASED PREMISES.
(c)    Tenant shall promptly notify Landlord upon the Tenant becoming aware of:
(i) any enforcement, cleanup, or other regulatory action taken or threatened
against Tenant by any governmental or regulatory authority with respect to the
presence of any Hazardous Material at the Leased Premises, or the migration
thereof from or to other property, (ii) any demands or claims made or threatened
by any party against Tenant relating to any loss or injury resulting from any
Hazardous Material, (iii) any unlawful release, discharge, or non-routine,
improper or unlawful disposal or transportation of any Hazardous Material on or
from the Leased Premises and (iv) any matters where Tenant is required by
Environmental Law to give a notice to any governmental or regulatory authority
respecting any Hazardous Materials in the Leased Premises. Landlord shall have
the right (but not the obligation) to join and participate, as a party, in any
legal proceedings or actions affecting the Leased Premises, or the Land
initiated in connection with Environmental Law. At such times as Landlord may
reasonably request, Tenant shall provide Landlord with a written list
identifying any Hazardous Material then actually known to Tenant to be the used,
stored, or maintained in, on or upon the Land. Tenant shall additionally provide
Landlord information with respect to the use and approximate quantity of each
such material, a copy of any material safety data sheet issued by the
manufacturer therefor, written information concerning the removal,
transportation, and disposal of the same, and such other information as Landlord
may reasonably require or as may be required by Environmental Law.
(d)    “Hazardous Materials” shall mean (i) any lead-based paint, petroleum,
hazardous or toxic petroleum‑derived substances or petroleum products, flammable
explosives, radioactive materials, radon, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation, and transformers or other
equipment that contain dielectric fluid containing levels of polychlorinated
biphenyls (PCBs); (ii) any chemicals or other materials or substances which are
regulated, classified or defined as or included in the definition of “hazardous
substances”, “hazardous




--------------------------------------------------------------------------------




wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “pollutant” or
“contaminant” or any similar denomination intended to classify substances by
reason of toxicity, carcinogenicity, ignitability, corrosivity or reactivity
under any Environmental Law; and (iii) any other waste, material (including,
building construction materials and debris) or substance that is regulated by,
or may in the future form the basis of liability under, any Environmental Law.
(e)    “Environmental Law” means all Laws and any writ, judgment, decree,
injunction or similar order, directive or other requirement of any governmental
authority (in each such case whether preliminary or final), and contractual
obligations concerning pollution or protection of the environment, sanitation,
public and worker health and safety, including Laws relating to wetlands,
emissions, discharges, releases, or threatened releases of pollutants,
contaminants, or chemical, industrial, hazardous, or toxic materials or wastes
into ambient air, surface water, groundwater, or lands or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, or chemical, industrial,
hazardous, or toxic materials or wastes, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and all rules and
regulations promulgated thereunder, the Comprehensive Environmental Response,
Compensation and Liability Information System, as provided for by 40 C.F.R. §
300.5 and all rules and regulations promulgated thereunder, the Resource
Conservation and Recovery Act, the Clean Air Act, the Clean Water Act, the Toxic
Substance Control Act, the Occupational Safety and Health Act, and similar
federal, state, provincial, municipal or local Laws, in all cases as the same
have been or may be amended from time to time.
(f)    “Environmental Liabilities” means those liabilities arising in connection
with or in any way relating to the Leased Premises or any activities or
operations at any time occurring or conducted at the Leased Premises, the
presence of any Hazardous Materials on, about or under the Leased Premises or
migrating thereto or therefrom, or any releases or threatened releases of
Hazardous Materials from the Leased Premises (including any removal and offsite
disposal of Hazardous Materials from the Leased Premises), which in each case
arise under or in connection with any applicable Environmental Law, including
any and all liabilities arising in connection with or relating to any
investigation, remediation or other response or any claim, demand, litigation or
other proceeding.
(g)    Notwithstanding anything contained in this section to the contrary,
Landlord agrees that during the term of this Lease Landlord shall not introduce
any Hazardous Materials to the Leased Premises and shall not take any other
action that would in any way increase any Environmental Liability.
ARTICLE I    
DESTRUCTION OF LEASED PREMISES


10.01    Damage or Destruction. If the Leased Premises are damaged or destroyed
by fire or other casualty, this Lease shall continue in full force and effect
provided Landlord and its mortgagee(s) shall make such casualty insurance
proceeds available to Tenant for the repair and reconstruction of the Premises
through an appropriate, as determined by Landlord, independent




--------------------------------------------------------------------------------




escrow of such proceeds. Tenant shall, as promptly as possible, and, subject to
the approval of Landlord and its mortgagee(s) and in compliance with all
applicable laws, restore, repair or rebuild the Leased Premises to substantially
the same condition as existed before the damage or destruction using materials
of the same or better grade than that of the original construction, including
any improvements or alterations required to be made by Law. Tenant shall for
this purpose use all, or such part as may be necessary, of the insurance
proceeds received from the insurance policies carried on the Leased Premises. If
such insurance proceeds are not sufficient to pay such costs, Tenant shall pay
such deficit. In the event that the Premises are so damaged as to make
restoration or repair impractical as determined by Landlord, then Landlord may
terminate this Lease as a permitted termination by written notice to Tenant (the
“Termination Notice”) and Tenant shall be released from its obligation to pay
future Minimum Rent from and after the date of Tenant’s receipt of such notice.
Should Landlord or its mortgagee(s) fail to make such insurance proceeds
available to Tenant for reconstruction or repair, then Tenant may terminate this
Lease as a permitted termination effective as of the date of the casualty,
provided any notice is received by Landlord within twenty (20) days of Tenant’s
receipt of Landlord’s written notice in respect of the unavailability of such
proceeds.
ARTICLE I    
EMINENT DOMAIN


11.01    Eminent Domain. If any portion of the Leased Premises shall be taken or
damaged by condemnation or the exercise of the power of eminent domain, or by
agreement reached under threat thereof (any such event being hereinafter
referred to as a “Taking”), and such Taking does not render the Building or
parking lot comprising the Leased Premises unavailable or unsuitable for
Tenant’s continued use as may be reasonably determined and based on Tenant’s
actual use thereof as of the date of the Taking, then (i) this Lease shall
continue in full force and effect, and such Taking shall entitle Tenant to an
equitable abatement or reduction of Minimum Rent based on the portion of such
Leased Premises so taken as it bears to the remaining square footage of the
Leased Premises and other charges by reason thereof which shall be adjusted as
of the date of such taking, (ii) Tenant shall, as promptly as possible, restore,
repair or rebuild the Leased Premises to substantially the same condition as
existed before the Taking (to the extent reasonably possible, given such Taking)
using materials of the same or better grade than that of the materials being
replaced, including any improvements or alterations required to be made by Law
(hereinafter collectively referred to as the “Repairs”, and (iii) Tenant shall,
obtain all permits required for such Repairs; provided, however, (x) all sums
apportioned as compensation for the loss of or damages to the Leased Premises
(hereinafter referred to as the “Premises Award”) shall, notwithstanding any
prior or subsequent mortgage, be awarded, paid or made available to Tenant
rather than to Landlord or to any Landlord mortgagee (and Landlord and its
mortgagee(s) shall assign all such awards to Tenant), and (y) all sums
apportioned as compensation for loss or detriment to the business of Tenant upon
the Leased Premises and for loss of anticipated profits of such business, and as
compensation for loss of or damage to Tenant’s leasehold estate including
expenses of vacating the premises and for the value of the unexpired term of
this Lease (hereinafter referred to as the “Leasehold Award”), shall be awarded
to Tenant. In the event the entire Premises Award is not received by or made
available to Tenant for repair of the Premises (whether as the result of the




--------------------------------------------------------------------------------




failure or refusal of Landlord or its mortgagee(s) to assign or pay all or any
portion of the Premises Award received by them, or any of them, to Tenant, or
otherwise), then Tenant shall have the option to either terminate this Lease or
to complete the Repairs and seek reimbursement of such expense from Landlord. To
the extent the Premises Award paid to Tenant exceeds the total cost of the
Repairs, Tenant shall have no claim to or interest in such excess Premises Award
which shall be paid to Landlord (or to its mortgagee, as directed by Landlord)
upon completion of the Repairs.
11.02    The rights and obligations of Landlord and Tenant with respect to such
apportionment shall be as provided by this Article, any mortgage, statute,
principle of law or rule or equity to the contrary notwithstanding, and each of
the parties agrees to cooperate with the other and to do everything necessary to
effect the apportionment herein provided. If Landlord and Tenant cannot agree on
a just and equitable apportionment of the final condemnation Award or abatement
or reduction of rent, and make other adjustments in a fair and equitable manner
within 30 days after the Award becomes final, the disputed matter shall be
submitted to the District Court of Mobile County, Alabama. It is the general
intent of this Article that, upon condemnation, the parties shall allocate their
Award to the extent that their respective interests are depreciated, damaged or
destroyed by the exercise of the power of condemnation or of eminent domain.
11.03    Should all of the Leased Premises be taken under the power of eminent
domain or a conveyance in lieu thereof, or if a substantial portion thereof is
taken so that the Building or parking areas comprising the Leased Premises are
reasonably determined to be unavailable or unsuitable for Tenant’s continued
use, consistent with Tenant’s use of the Leased Premises as of the date of the
Taking, then the term of this Lease shall terminate as of the date that title
shall vest in the acquiring authority and the rent and other charges shall be
adjusted as of the date of such taking and the Awards shall be apportioned
pursuant to the provisions of this Article.
ARTICLE I    
DEFAULT OF TENANT


12.01    Default. The following shall constitute an “Event of Default” under
this Lease:
(a)    failure of Tenant to pay any rental or charge due hereunder within five
(5) business days after the date due hereunder (it being understood that
Tenant’s obligation to pay any rental herein is an independent covenant and that
Tenant will pay such rental without offset or deduction); or
(b)    Tenant’s failure to perform any other of the terms, conditions or
covenants of this Lease to be observed or performed by Tenant for more than
thirty (30) days after written notice thereof; or
(c)    if Tenant shall become bankrupt or insolvent, or file or have filed
against it any bankruptcy proceedings, or take or have taken against it in any
court pursuant to any statute, either of the United States or of any state, a
petition of bankruptcy or insolvency, or for reorganization or for the
appointment of a receiver or trustee of all or a portion of Tenant’s




--------------------------------------------------------------------------------




property, or if Tenant makes an assignment for the benefit of creditors, or
petitions for or enters into an arrangement; or
(d)    there occurs a default under the terms of the Guaranty of this Lease; or
(e)    if Tenant shall abandon the Leased Premises, or suffer this Lease to be
taken under any writ or execution; or
(a)    there occurs a monetary default hereunder more than one (1) time during
any twelve (12) consecutive month period.


If any Event of Default occurs Landlord, besides all such other rights or
remedies it may have, shall have the immediate right to enter the Leased
Premises and take possession thereof and of all permanent improvements thereon
and may remove all persons and property from the Leased Premises by force,
summary action, or otherwise, and such property may be removed and stored in a
public warehouse or elsewhere at the cost of and for the account of Tenant, all
without service of notice or resort to legal process, and without being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby. Tenant agrees to quit and deliver up the possession of the
Leased Premises, including permanent improvements to the Leased Premises, when
this Lease terminates by limitation or in any other manner provided for herein.


12.02    Remedies. If an Event of Default occurs, Landlord may elect to
re-enter, as herein provided, or take possession pursuant to legal proceedings
or pursuant to any notice provided for herein, and it may either terminate this
Lease, or it may from time to time without terminating this Lease make such
alterations and repairs as may be necessary in order to relet the premises and
relet said premises or any part thereof for such term or terms (which may be for
a term extending beyond the term of this Lease) and at such rental or rentals
and upon such other terms and conditions as Landlord in its sole discretion may
deem advisable. Upon each such reletting all rentals received by Landlord from
such reletting shall be applied first to the payment of any indebtedness other
than rent due hereunder from Tenant to Landlord; second, to the payment of any
costs and expenses of such reletting, including brokerage fees and reasonable
attorneys’ fees, and of costs of such alterations and repairs; third, to the
payment of the most current rent owed at that time; and the residue, if any,
shall be held by Landlord and applied in payment of future rent as the same may
become due and payable hereunder from Tenant. If such rentals received from such
reletting during any month be less than that to be paid during that month by
Tenant hereunder, Tenant shall be liable for the payment of such deficiency to
Landlord. Such deficiency shall be calculated and become payable monthly. No
such re-entry or the taking of possession of the Leased Premises by Landlord
shall be construed as an election on its part to terminate this Lease or to
accept a surrender thereof unless a written notice of such intention be given to
Tenant. Notwithstanding any such reletting without termination, Landlord may at
any time thereafter elect to terminate this Lease for such previous breach.
Should Landlord at any time terminate this Lease for any Event of Default, in
addition to any other remedies it may have, it may recover from Tenant all
damages it may incur by reason of such breach, including the cost of recovering
the Leased Premises, and the worth at the time of such termination of the
excess, if any, of the amount of rent and charges equivalent to rent reserved in
this Lease for the remainder of the stated term over the then-reasonable rental
value




--------------------------------------------------------------------------------




of the Leased Premises for the remainder of the stated term, all of which
amounts shall be immediately due and payable from Tenant to Landlord. In
determining the rent which would be payable by Tenant hereunder subsequent to
default, the annual rent for each year of the unexpired term shall be equal to
the average annual minimum rent paid by Tenant from the commencement of the term
to the time of default, or during the preceding three (3) full calendar years,
whichever period is shorter. Any reletting shall be done in such a manner as
Landlord may deem proper, and if Tenant believes Landlord’s efforts are not
sufficient, Tenant shall so notify Landlord in writing and shall specify in
detail such additional action Landlord should take. Unless such notice is given,
Landlord’s efforts to relet shall be deemed to be adequate. Tenant agrees that
this Lease is a Lease of “real property in a Property” and that a debtor in
possession and/or trustee in bankruptcy acting pursuant to the provisions of the
revised bankruptcy code, may assume this Lease only if, in addition to such
other conditions of this Lease and of applicable law, said debtor in
possession/trustee shall provide Landlord with such written assurances of future
performance as are acceptable to Landlord. In addition to other remedies
available under this Lease, in the event of an occurrence of an Event of Default
or, in the event of a threatened breach by Tenant of any of the covenants or
provisions hereof, Landlord shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
Lease of any particular remedy shall not preclude Landlord from any other
remedy, in law or in equity. Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws in the event Tenant
is evicted or dispossessed for any cause, or in the event Landlord obtains
possession of the Leased Premises. No receipt of monies by Landlord from or for
the account of Tenant or from anyone in possession or occupancy of the Leased
Premises after the termination in any way of this Lease or after the giving of
any notice of termination, shall reinstate, continue or extend the term of this
Lease or affect any notice given to Tenant prior to the receipt of such money;
it being agreed that after the service of notice of termination or commencement
of a suit, or after final judgment for possession of the Leased Premises,
Landlord may receive and collect any rent or other amounts due Landlord, and
such payment shall not in any respect reinstate said Lease and shall not waive,
affect or impair said notice, said suit or said judgment without the express
written consent of Landlord.


12.03    Legal Expenses. If suit shall be brought or claim shall be made
(whether or not suit is commenced or judgment entered) for recovery of
possession of the Leased Premises, and/or the recovery of rent or any other
amount due under provisions of this Lease, or because of the breach of any other
covenant herein contained on the part of Tenant to be kept or performed, and the
breach shall be established, Tenant shall pay to Landlord, in addition to all
other sums and relief available to Landlord, all expenses incurred therefor,
including reasonable attorneys’ fees to the maximum extent permitted by law.
Should any such action be brought by Landlord against Tenant, or by Tenant
against Landlord, and Tenant obtains a judgment in its favor and against
Landlord, Tenant shall be entitled to pursue a claim against Landlord for
Tenant’s reasonable attorney’s fees incurred in defending against Landlord’s
claim.


12.04    Failure to Pay; Interest. If Tenant at any time shall fail to pay any
taxes, assessments or liens, to make any payment or perform any act required by
this Lease to be made or performed by it, Landlord, without waiving or releasing
Tenant from any obligation or default under this Lease, may (but shall be under
no obligation to) at any time thereafter make such payment or perform such




--------------------------------------------------------------------------------




act for the account and at the expense of Tenant. All sums so paid by Landlord
and all costs and expenses so incurred shall accrue interest at a rate equal to
the lesser of one and one-half percent (1.5%) per month or the maximum rate
permitted by law, from the date of payment or incurring thereof by Landlord and
shall constitute additional rent payable by Tenant under this Lease and shall be
paid by Tenant to Landlord upon demand. All other sums payable by Tenant to
Landlord under this Lease, if not paid when due, shall accrue interest at a rate
equal to the lesser of one and one-half percent (1.5%) per month or the maximum
rate permitted by law, from their due date until paid, said interest to also
constitute additional rent under this Lease and shall be paid to Landlord by
Tenant upon demand.
ARTICLE I    
ACCESS BY LANDLORD


13.01    Right of Entry. Landlord or Landlord’s agents shall have the right to
enter the Leased Premises at all reasonable times with at least forty-eight (48)
hours advance notice to Tenant to examine the same and to show it to purchasers
and to make such repairs, alterations, improvements or additions as Landlord may
deem necessary or desirable, and Landlord shall be allowed to take all material
into and upon said premises that may be required therefor without the same
constituting an eviction of Tenant in whole or in part. At any time during the
last twelve (12) months of the term or renewal term hereof, Landlord may exhibit
the Leased Premises to prospective Tenants or purchasers and place upon the
Leased Premises the usual notice “To Let.” Nothing herein contained, however,
shall be deemed or construed to impose upon Landlord any obligation,
responsibility or liability whatsoever for the care, maintenance or repair of
the building or any part thereof, except as otherwise herein specifically
provided. Landlord’s inspection and showing of the Leased Premises shall not
interfere with the conduct of Tenant’s business.
ARTICLE I    
TENANT’S PROPERTY


14.01    Taxes on Leasehold. Tenant shall be responsible for and shall pay
before delinquency all municipal, county or state taxes assessed during the term
of this Lease against any leasehold interest or personal property of any kind
owned by or placed in, upon or about the Leased Premises by Tenant.


14.02    Loss and Damage. Landlord shall not be liable for any injury or damage
to persons or property resulting from fire, explosion, falling plaster, steam,
gas, electricity, water, rain or snow, or leaks from any part of the Leased
Premises, or from the pipes, appliances or plumbing works, or from the roof,
street or subsurface, or from any other place, or by dampness or by any other
cause of whatsoever nature, and whether originating in the Leased Premises or
elsewhere. All property of Tenant kept or stored on the Leased Premises shall be
so kept or stored at the risk of Tenant only, and Tenant hereby holds Landlord
harmless from any claims arising out of damage to the same, including
subrogation claims by Tenant’s insurance carriers, a waiver of which shall be
obtained in advance by Tenant.




--------------------------------------------------------------------------------






14.03    Notice by Tenant. Tenant shall give immediate notice to Landlord in
case of fire or accidents, or damage to or of defects in the Leased Premises or
in the building of which the Leased Premises are a part.
ARTICLE I    
HOLDING OVER; SUCCESSORS


15.01    Holding Over. Any holding over after the expiration of the term hereof,
with the consent of Landlord, shall be construed to be a tenancy from month to
month at the rents herein specified (prorated on a monthly basis) and shall
otherwise be on the terms and conditions herein specified, so far as applicable;
provided, however, if such holding over is without the consent of Landlord,
Minimum Rent for each month during such holdover period shall be one and
one-half (1.5) times the Minimum Rent due for the last month of the Lease term.


15.02    Successors and Assigns. Except as otherwise herein provided, this Lease
and all the covenants, terms, provisions and conditions herein contained shall
inure to the benefit of and be binding upon the heirs, representatives,
successors and assigns of each party hereto, and all covenants herein contained
shall run with the land and bind any and all successors in title to Landlord.
ARTICLE I    
QUIET ENJOYMENT
16.01    Landlord’s Covenant.
Upon payment by Tenant of the rents herein provided, and upon the observance and
performance of all the covenants, terms and conditions on Tenant’s part to be
observed and performed, Tenant shall peaceably and quietly hold and enjoy the
Leased Premises for the term hereby demised without hindrance or interruption by
Landlord or any other person or persons lawfully or equitably claiming by,
through or under Landlord; subject, nevertheless, to all the terms and
conditions of this Lease.
16.02 Landlord will put Tenant in actual possession of the Leased Premises as of
the commencement date or such other date as may be agreed upon by the parties
hereto, and Tenant, on paying the rent and performing the covenants herein
agreed by it to be performed, shall and may peaceably and quietly have, hold and
enjoy the Leased Premises for the Term without interference by Landlord or any
person lawfully or equitably claiming by, through or under Landlord, subject to
(i) the provisions of this Lease, (ii) all Laws (as hereinafter defined), and
(iii) all deeds, leases, subleases, options, contracts, extension letters,
easements, reciprocal easements, assignments, termination agreements,
subordination agreements, non-disturbance agreements, estoppel certificates,
amendments or supplements to any of the foregoing, and recorded memoranda of any
of the foregoing, all with respect to the Leased Premises, which, in each case
(a) are recorded of record prior to the execution hereof, (b) copies of which
have been made available to Tenant, or which are referenced with specificity in
a document which has been made available to Tenant prior




--------------------------------------------------------------------------------




to the execution hereof, or (c) of which Tenant has knowledge prior to the
execution hereof (collectively, the “Permitted Exceptions”). Exercise by
Landlord of its rights to enter the Leased Premises as set forth in this Lease
shall not constitute a violation of this Article.
Notwithstanding anything contained in this Lease to the contrary, Landlord, or
behalf of itself and or any other person or persons lawfully or equitably
claiming by, through or under Landlord, agrees that it shall take no action
which would interfere with Tenant’s use and quiet enjoyment of the Leased
Premises.


ARTICLE I    
MISCELLANEOUS


17.01    Waiver. The waiver by Landlord of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained. No
covenant, term or condition of this Lease shall be deemed to have been waived by
Landlord unless such waiver shall be in writing.


17.02    Accord and Satisfaction. No payment by Tenant or receipt by Landlord of
a lesser amount than the monthly rent installments herein stipulated shall be
deemed to be other than on account of the most current stipulated rent owed at
that time, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction.


17.03    No Partnership. Landlord does not, in any way or for any purpose,
become a partner of Tenant in the conduct of its business or otherwise, or joint
venturer or a member of a joint enterprise with Tenant.


17.04    Force Majeure. In the event either party hereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder as
to the repair and replacement of the Premises by reason of strikes, lockouts,
labor troubles, inability to procure materials, failure of power, restrictive
governmental laws or regulations, riots, insurrection, war or other reason of a
like nature not the fault of the party delayed in performing work, then the time
allowed for performance of such work shall be extended by a period equivalent to
the period of such delay. The provisions of this Section shall not operate to
excuse Tenant from the prompt payment of rent, percentage rent, additional rent,
or any other payments required by the terms of this Lease.


17.05    Landlord’s Liability. If Landlord shall fail to perform any covenant,
term or condition of this Lease upon Landlord’s part to be performed and, as a
consequence of such default, Tenant shall recover a money judgment against
Landlord, whether for damages or attorney fees or both, such judgment shall be
satisfied only out of the proceeds of sale received upon execution of such
judgment and levy thereon against the right, title and interest of Landlord in
the Leased Premises as the same may then be encumbered and neither Landlord nor
if Landlord be a partnership, any of the partners comprising such partnership
shall be liable for any deficiency. It is understood that in no event shall
Tenant have any right to (i) levy execution against any property of Landlord
other




--------------------------------------------------------------------------------




than its interest in the Leased Premises as hereinbefore expressly provided, or
(ii) collect consequential damages from Landlord. In the event of the sale or
other transfer of Landlord’s right, title and interest in the Leased Premises,
Landlord shall be released from all liability and obligations hereunder.


17.06    Notices and Payments. Any notice by Tenant to Landlord must be served
by certified mail, postage prepaid, addressed to Landlord at the place
designated for the payment of rent, or at such other address as Landlord may
designate from time to time by written notice. Any notice by Landlord to Tenant
must be served by certified mail, postage prepaid, addressed to Tenant at the
Leased Premises, or at such other address as Tenant may designate from time to
time by written notice to Landlord. All notices shall be effective upon delivery
or attempted delivery in accordance with this Section. Until otherwise notified
in writing, Tenant shall pay all rent reserved herein and all other sums
required under this Lease by wire transfer or by check, as determined by
Landlord, payable to the order of Landlord, and shall forward the same to
Landlord as herein provided.


17.07    Financial Statements. The persons signing this Lease on behalf of
Tenant and Guarantor hereby personally represent and warrant to Landlord that
the financial statements of Tenant and Guarantor delivered to Landlord prior to
the execution of this Lease properly reflect the true and correct value of all
the assets and liabilities of Tenant and Guarantor. Tenant acknowledges that in
entering into this Lease, Landlord is relying upon such statements and Tenant
shall supply Landlord updated financial statements of Tenant and Guarantor from
time to time as requested by Landlord. Landlord agrees to keep confidential, the
financial information on Tenant and Guarantor supplied to it as required in this
section.


17.08    Guarantor. This Lease shall not be effective unless The Dixie Group,
Inc. shall execute the attached Guaranty of this Lease.


17.09    Captions and Section Numbers. The captions, section numbers, article
numbers and headings appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such sections or articles of this Lease.


17.1    Definitions. The word “Tenant” shall mean each and every person, firm or
corporation mentioned as a Tenant herein, be the same one or more; and if there
shall be more than one Tenant, any notice required or permitted by the terms of
this Lease may be given by or to any one thereof, and it shall have the same
force and effect as if given by or to all thereof. If there shall be more than
one Tenant, they shall all be bound jointly and severally.


17.2    Partial Invalidity. If any term, covenant or condition of this Lease, or
the application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Lease or the application of such
term, covenant or condition of this Lease shall be valid and enforceable to the
fullest extent permitted by law.


17.3    Recording. This Lease, or a certificate or memorandum thereof prepared
by Landlord or Tenant, shall be recorded at Tenant’s expense. Tenant and
Landlord shall execute any such certificate, short form Lease or memorandum upon
demand by the other party hereto.




--------------------------------------------------------------------------------






17.4    Entire Agreement. The Lease, the exhibits and rider, if any, set forth
all the covenants, promises, agreements, conditions and understandings between
Landlord and Tenant concerning the Leased Premises and there are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them other than as herein set forth. All prior communications,
negotiations, arrangements, representations, agreements and understandings,
whether oral, written or both, between the parties hereto, and their
representatives, are merged herein and extinguished, this Lease superseding and
canceling the same. Except as herein otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and executed by the party against
which such subsequent alteration, amendment, change or modification is to be
enforced. If any provision contained in any rider hereto is inconsistent with
any printed provisions of this Lease the provision contained in such rider shall
supersede said printed provision. Tenant hereby acknowledges that this Lease
contains no restrictive covenants or exclusives in favor of Tenant;


17.5    Applicable Law. This Lease and the rights and obligations of the parties
arising hereunder shall be construed in accordance with the laws of the State of
Alabama.


17.6    Consents. Whenever Landlord’s consent is required herein, such consent
shall not be deemed given until Landlord has provided such consent in writing.
Landlord agrees that its consent shall not be unreasonably withheld nor unduly
delayed. Tenant shall pay Landlord’s reasonable attorneys’ fees incurred in
connection with Tenant’s request for Landlord’s consent in connection with a
request or approval of a sublease or assignment under Section 8.01 of this
Lease.


17.7    Authority. The persons executing this Lease on behalf of Tenant hereby
covenant and warrant that Tenant is a duly qualified corporation and all steps
have been taken prior to the date hereof to qualify Tenant to do business in the
State; all franchise and corporate taxes have been paid to date; all future
forms, reports, fees and other documents necessary to comply with applicable
laws will be filed when due; and those persons executing this Lease on behalf of
Tenant are duly qualified and authorized to bind, and in fact do bind, the
corporation.


17.8    Interpretation. Both parties have read this Lease and had the
opportunity to employ legal counsel and negotiate changes to the Lease. The
Lease is the joint product of the parties and, in the event of any ambiguity
herein, no inference shall be drawn against a party by reason of document
preparation.


ARTICLE I    
SECURITY DEPOSIT


18.01    Amount of Deposit. Tenant shall deposit an amount equal to three
month’s installments of Minimum Rent at the initial rate. Said deposit shall be
held by Landlord in an interest-bearing account, which deposit and interest,
earned thereon (the “Security Deposit”), shall be held by Landlord as security
for the faithful performance by Tenant of all the terms, covenants, and
conditions of this Lease by said Tenant to be kept and performed during the term
hereof.




--------------------------------------------------------------------------------






18.02    Use and Return of Deposit. Should Tenant fail to keep and perform any
of the terms, covenants, and conditions of this Lease to be kept and performed
by Tenant, and Landlord elects to terminate this Lease, as provided in this
Lease, Landlord may appropriate and apply said entire deposit, or so much
thereof as may be necessary, to compensate Landlord for loss or damage sustained
by Landlord due to such breach, without prejudice to its further rights and
remedies. Should the entire Security Deposit, or any portion thereof, be
appropriated and applied by Landlord for the payment of overdue rent or other
sums due from Tenant hereunder, and Landlord elects not to terminate this Lease,
then Tenant shall, upon the written demand of Landlord, forthwith remit to
Landlord a sufficient amount in cash to restore said deposit to the original sum
deposited. Should Tenant comply with all the terms, covenants and conditions of
this Lease, the said Security Deposit shall be returned in full to Tenant at the
end of the original 20-year term of this Lease or upon its earlier termination.


18.03    Roof Escrow Deposits. As part of Tenant’s maintenance and repair
obligation under this Lease, Tenant shall, in connection with saving and
accumulating funds to replace the roof on the entirety of the Leased Premises,
deposit with Landlord $125,000 (together with interest thereon, the “Roof Escrow
Deposit”) on an annual basis. A $125,000 Roof Escrow Deposit shall be made on
each February 1 by Tenant to Landlord during the Term of this Lease (until such
time as the entirety of the roof has been replaced). All Roof Escrow Deposits
shall be held by Landlord in an interest-bearing account similar to that of the
Security Deposit (or in the same account as the Security Deposit).


18.04    Use of Roof Escrow Deposits. The Roof Escrow Deposits may be used by
Tenant only for the replacement of the roof of the Leased Premises. Landlord and
Tenant agree that the roof is installed in two sections and that the roof, when
replaced, is likely to be replaced one section (one-half) at a time. Before
Tenant is allowed to use any of the Roof Escrow Deposits to replace all or a
part of the roof, the Tenant shall provide the plans and product description for
the replacement roof to Landlord. The replacement roof shall be of a type and
quality approved by Landlord before Tenant is allowed to use any of the Roof
Escrow Deposits. The new roof must have at least a twenty (20) year warranty.


18.05    Use of Security Deposit for Roof Replacements. At the time the first
section of the roof is replaced, Landlord will contribute one-half of the
Security Deposit towards the cost of the roof replacement. At the time the
second section of the roof is replaced, Landlord will contribute the remainder
of the Security Deposit towards the cost of the second section roof replacement.
Upon Landlord’s contribution of some or all of the Security Deposit to the cost
of roof replacement, the Tenant shall have no right to the return of such
portions of the Security Deposit at the expiration of the Lease.


18.06    Continuing Obligation for Roof Escrow Deposits. Tenant shall continue
to make annual Roof Escrow Deposits after the first section or half of the roof
is replaced (even if there are still unspent funds remaining in the Roof Escrow
Deposit after replacement of the first half/first section). Tenant shall not be
released from the obligation to make an annual $125,000 deposit into the Roof
Escrow Deposit until the entirety of the roof has been replaced with a new roof.
A failure




--------------------------------------------------------------------------------




to deposit the annual Roof Escrow Deposit shall be an Event of Default under
this Lease. Any shortfall in cost needed after application of the Roof Escrow
Deposits and the Landlord’s contribution of a portion of the Security Deposit
shall be paid for solely by Tenant (whether with respect to the first or second
section replacement).


18.07    Return of Excess Roof Escrow Deposits. If, after replacement of both
sections of the roof to the satisfaction of Landlord, there remains any Roof
Escrow Deposits with Landlord, Landlord shall return the same to Tenant.
Landlord agrees to release such sums to Tenant in accordance with customary
construction loan disbursement practices, i.e., evidence of substantial
completion in accordance with plans and specifications, evidence of lien waivers
such that no risk of mechanic liens accrues to Landlord and certifications from
an architect, engineer or contractor satisfactory to Landlord as to the
completion of the work.






[End of Text]






--------------------------------------------------------------------------------




[Signature Page to Lease Agreement]


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.


LANDLORD:


SARALAND INDUSTRIAL, LLC,
an Alabama limited liability company




By:     
Name:     
Manager






TENANT:


TDG OPERATIONS LLC, a Georgia limited liability company




By:    
Name:     
CEO




GUARANTOR:


THE DIXIE GROUP, INC.,


By:                             
Name:                             
Title:                             







EXHIBIT “A”
TO LEASE AGREEMENT


LEASED PREMISES LEGAL DESCRIPTION


That real property situated in the County of Mobile, State of Alabama, described
as follows, to-wit:




--------------------------------------------------------------------------------






Beginning at the Southwest corner of Block “2” of Jacintoport, Unit One, Section
“A”, as recorded in Map Book 21, Page 93 of the Probate Court Records, Mobile
County, Alabama, said point being on the North right of way line of Jacintoport
Boulevard, thence run South 86 degrees, 40 minutes East along the Southern
boundary of said Block “2” and said North line of Jacintoport Boulevard a
distance of 615.34 feet to an intersection with the West right of way line of
Bill Myles Drive West, said point being the P.C. of a curve to the left having a
central angle of 87 degrees 43 minutes 35 seconds and a radius of 50 feet;
thence along the Eastern boundary of said Block “2” and said West line of Bill
Myles Drive West run Northeastwardly along the arc of said curve 76.63 feet to
the P.T. of said curve; thence continuing along said Eastern boundary of said
Block “2” and said West line of Bill Myles Drive West run North 05 degrees 33
minutes 36 seconds East 1077.33 feet to a point; thence run North 86 degrees 37
minutes 29 seconds West 663.59 feet to a point on the Western boundary of said
Block “2” said point also being in the East right of way line of a 100 foot
Southern Railway right of way; thence run South 05 degrees 33 minutes 01 seconds
West along said Western boundary of Block “2” and said East line of Southern
Railway right of way a distance of 1125.94 feet to the point of beginning.








--------------------------------------------------------------------------------





EXHIBIT “B”
TO LEASE AGREEMENT
SITE PLAN
saleagreementwithleas_image1.gif [saleagreementwithleas_image1.gif]




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





EXHIBIT “C”
TO LEASE AGREEMENT


GUARANTY




In order to induce Saraland Industrial, LLC, an Alabama limited liability
company (“Landlord”), to enter into that certain Lease Agreement dated
______________, 2019 (the “Lease”), between Landlord and TDG Operations LLC
(“Tenant”), and in consideration of the benefits inuring to the undersigned (the
“Guarantor”) under said Lease, the receipt and sufficiency of which are
represented by Guarantor to Landlord to be sufficient and adequate, Guarantor
hereby unconditionally guarantees the performance of all of Tenant’s obligations
under the Lease, including, without limitation, the payment of rental as
provided therein. This Guaranty shall remain in full force throughout the
original 20-year Lease term.


This Guaranty is a guaranty of payment and performance, and not of collection.
Guarantor hereby waives notice of acceptance of this Guaranty agreement and all
other notices in connection herewith or in connection with the liabilities,
obligations and duties guaranteed hereby, including notices to it of default by
Tenant under the Lease, and hereby waives diligence, presentment, protest and
suit on the part of Landlord in the enforcement of any liability, obligation or
duty guaranteed hereby.


Guarantor further agrees that Landlord shall not be first or concurrently
required to enforce against Tenant or any other person, any liability,
obligation or duty guaranteed hereby before seeking enforcement thereof against
Guarantor. The liability of Guarantor shall not be affected by any indulgence,
compromise, settlement or variation of terms which may be extended to Tenant by
Landlord, or agreed upon by Landlord or Tenant, and shall not be affected by any
assignment or Lease by Tenant of its interest in the Lease, nor shall the
liability of Guarantor be affected by the insolvency, bankruptcy (voluntary or
involuntary) or reorganization of Tenant, nor by the voluntary or involuntary
liquidation, sale or other disposition of all or substantially all of the assets
of Tenant, or by the release of any other guarantor. Landlord and Tenant,
without notice to or consent by Guarantor, may at any time or times enter into
such modifications, extensions, amendments or other covenants respecting the
Lease as they may deem appropriate and Guarantor shall not be released thereby,
but shall continue to be fully liable for the performance of all obligations and
duties of Tenant under the Lease as so modified, extended or amended.


Guarantor further agrees (1) to indemnify and hold harmless Landlord from and
against any claims, damages, expenses or losses, including to the extent
permitted by law, the reasonable fees of an attorney, resulting from or arising
out of any breach of the Lease by Tenant or by reason of Tenant’s failure to
perform any of its obligations thereunder, and (2) to the extent permitted by
law, to pay any costs or expenses, including the reasonable fees of an attorney,
incurred by Landlord in enforcing this Guaranty.


Guarantor acknowledges that Landlord may assign its rights under the Lease to an
institutional investor as security for a loan to be made by such institutional
investor to Landlord,




--------------------------------------------------------------------------------




and as long as any indebtedness of Landlord shall be outstanding and such
assignment of the Lease shall exist, such institutional investor assignee shall
be entitled to bring any suit, action or proceeding against the undersigned for
the enforcement of any provision of this Guaranty and it shall not be necessary
in any such suit, action or proceeding to make Landlord a party thereto. This
Guaranty may not be modified or amended without the prior written consent of
such assignee of Landlord’s interest in the Lease, and any attempted
modification or amendment without such consent shall be void.


This Guaranty shall be binding upon Guarantor and Guarantor’s heirs, legal
representatives, successors and assigns and shall inure to the benefit of
Landlord and its successors and assigns. This Guaranty shall be governed by and
construed and enforced in accordance with the laws of the State where the Leased
Premises are located. If there is more than one Guarantor, the liability of each
Guarantor shall be joint and several.


All existing and future advances by Guarantor to Tenant, and all existing and
future debts of Tenant to any Guarantor, shall be subordinated to all
obligations owed to Landlord under the Lease and this Guaranty; provided that as
long as Tenant is not in default under the Lease, Tenant may pay such amounts
owed to Guarantor in accordance with the terms thereof and in the ordinary
course of business. Guarantor assumes the responsibility to remain informed of
the financial condition of Tenant and of all other circumstances bearing upon
the risk of Tenant’s default, which reasonable inquiry would reveal, and agrees
that Landlord shall have no duty to advise Guarantor of information known to it
regarding such condition or any such circumstance. Landlord shall not be
required to inquire into the powers of Tenant or the officers, employees,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed under this Guaranty. Each Guarantor hereby represents
and warrants to Landlord that such Guarantor has received a copy of the Lease,
has read or had the opportunity to read the Lease and understands the terms of
the Lease. The provisions in the Lease relating to the execution of additional
documents, legal proceedings by Landlord against Tenant, severability of the
provisions of the Lease, interpretation of the Lease, notices, waivers, the
applicable laws which govern the interpretation of the Lease and the authority
of Tenant to execute the Lease are incorporated herein in their entirety by this
reference and made a part thereof. Any reference in those provisions to “Tenant”
shall mean each Guarantor, and any reference in those provisions to the “Lease”
shall mean this Guaranty.


IN WITNESS WHEREOF, Guarantor(s) has/have caused this instrument to be executed
this _____ day of ____________________, 2019.


THE DIXIE GROUP, INC.


By:                             
Name:                             
Title:                             








--------------------------------------------------------------------------------








EXHIBIT “C”
FORM OF MEMORANDUM OF LEASE
Prepared By and Return To:
___________________________
___________________________
___________________________






MEMORANDUM OF LEASE


THIS MEMORANDUM OF LEASE is made and entered into to be effective as of the
______ day of ___________, 201__, between SARALAND INDUSTRIAL, LLC, an Alabama
limited liability company (“Lessor”), and TDG OPERATIONS, LLC, a Georgia
corporation (the “Lessee”).


W I T N E S S E T H:


1.    Lessor has leased to Lessee, and Lessee has leased from Lessor, pursuant
to a Lease Agreement dated ________________, 201___ (the “Lease”), certain real
property and improvements located at 716 Bill Myles Drive, Saraland, Mobile
County, Alabama, being more particularly described on Exhibit ”A” attached
hereto and incorporated herein by reference (the “Premises”).


2.    The initial term of the Lease commenced ________________, 201___ and
expires ___________________, 203___; however, the Lease grants Lessee two (2)
options to further extend the term of the Lease for ten (10) additional years
each upon the same terms and conditions in the Lease.


3.    The purpose of this Memorandum of Lease is to give notice to the public of
the existence of the Lease. The Lease is incorporated herein by reference and
all parties shall refer thereto for all terms and conditions thereof. In
executing this Memorandum of Lease, the Lessor and Lessee hereby confirm and
reaffirm the terms, rights, conditions and obligations imposed by and created
pursuant to the Lease, all of which remain in full force and effect.




[SIGNATURES ON NEXT PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease to be
effective as of the day and year first above written.


LESSOR:
SARALAND INDUSTRIAL, LLC
an Alabama limited liability company


By:___________________________
Title:________________________
STATE OF ___________)
COUNTY OF _________)
I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that _______________________________, whose name as
__________________ of Saraland Industrial, LLC is signed to the foregoing
instrument and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he/she as such _______________
and with full authority executed the same voluntarily for and as the act of said
company on the date the same bears.
Witness my hand, at Office, this _____ day of ________________________, 20____.


________________________________
Notary Public
My Commission Expires: _________
    


LESSEE:
TDG OPERATIONS, LLC,
A Georgia limited liability company


By: _______________________________
Title:    ____________________________
STATE OF ______________)
COUNTY OF ____________)
I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that______________________, whose name as
__________________________ of TDG OPERATIONS, LLC is signed to the foregoing
instrument and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he/she as such
____________________________ and with full authority executed the same
voluntarily for and as the act of said company on the date the same bears.
Witness my hand, at Office, this _____ day of ________________________, 201___.


________________________________
Notary Public






--------------------------------------------------------------------------------








EXHIBIT “A”


Description of Premises




